Case 4:19-cv-00655-BSM Document 40-69 Filed 09/11/20 Page 1of1

July 15, 2020

Dr. Warren,

With a troubled mind and more than a little bit of embarrassment, | am respectfully going to decline to
write the letter you’ve requested. | have always considered myself a person of character and integrity
and yet | find myself making a decision that doesn’t sit well or feel right.

| hope to make Sylvan Hills my last job and, hopefully, Sherwood my home after retiring. My wife and |
are within a week of completing a major renovation of the home we bought here 3 years ago. In
addition, she has her own business based here in Sherwood. We have made a substantial financial
investment here and having to relocate would be a serious hardship. | believe it very possible that |
would put my future employment with PCSSD (or an independent Sherwood district if that comes about)
in jeopardy by writing the letter.

You have never been anything to me but absolutely first class. | have valued and continue to value your
friendship and your common sense approach to leading a school district. | have struggled with this
decision since we spoke last night and it makes me sick to my stomach to let you down but this is a
chance | just cannot take. | hope you understand.

Respectfully,

Mike Hudgeons

     

  

PLAINTIFF'S
